 
 
IV 
108th CONGRESS
2d Session
H. RES. 532 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2004 
Ms. Kaptur submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the United States House of Representatives that the United States should adhere to moral and ethical principles of economic justice and fairness in developing and advancing United States international trade treaties, agreements, and investment policies. 
 
Whereas all human beings, regardless of any distinction, share the same intrinsic and inalienable rights and dignity; 
Whereas international trade operates according to economic logic but without an ethic; 
Whereas international trade and investment should respect the rights of people above markets and involve the meaningful participation of those affected by trade; 
Whereas international trade and investment should uphold international labor rights and promote the advancement of women in social and economic development; 
Whereas hundreds of millions of workers worldwide labor under inhumane conditions in sweatshops, often linked to multinational corporations, without a sustainable wage, basic benefits, or collective bargaining rights; 
Whereas international trade and investment should advance democratic principles, broad-based equality, sustainable human development, and poverty alleviation and secure the Earth’s natural environment; 
Whereas international trade and investment should respect the right and responsibility of people to maintain the global commons through the sustainable use of their local and traditional resources; 
Whereas government exists to serve the needs of society and has an essential role in setting priorities and making decisions about trade and investment in order to advance the common good; and 
Whereas exclusive reliance on market liberalization and free trade often exacerbates economic and social inequalities within and between countries: Now, therefore, be it 
 
That henceforth the House of Representatives will adhere to the following principles in evaluating, approving, and advancing all United States trade and investment treaties, agreements, and policies: 
(1)International trade and investment systems should respect and support the dignity of the human person, the integrity of creation, and our common humanity. 
(2)International trade and investment activities should advance the common good and be evaluated in the light of their impact on those who are most vulnerable. 
(3)International trade and investment policies and decisions should be transparent and should involve the meaningful participation of the most vulnerable stakeholders. 
(4)International trade and investment systems should respect the legitimate role of government, in collaboration with civil society, to set policies regarding the development and welfare of its people. 
(5)International trade and investment systems should safeguard the global commons and respect the right of local communities to protect and sustainably develop their natural resources. 
 
